                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DANA LYNNE SMOLARZ,

             Plaintiff,                      Case No. 2:18-cv-11340
                                             Magistrate Judge Anthony P. Patti
v.

NANCY A. BERRYHILL,

           Defendant.
___________________________________/

   OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT (DE 23), GRANTING DEFENDANT’S MOTION
FOR SUMMARY JUDGMENT (DE 24) and AFFIRMING THE DECISION
         OF THE COMISSIONER OF SOCIAL SECURITY

      Plaintiff, Dana Lynne Smolarz, brings this action under 42 U.S.C. § 405(g)

for review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her applications for disability insurance and

supplemental security income benefits. (DE 1.) Currently before the Court is

Plaintiff’s motion for summary judgment (DE 23), the Commissioner’s cross-

motion for summary judgment (DE 24), Plaintiff’s reply (DE 25), the

Commissioner’s notice of supplemental authority (DE 28), and the administrative

record (DE 20).

      The parties have consented to my authority. (DE 18.) A hearing was

noticed initially for May 15, 2019, and then re-noticed for May 21, 2019. (DEs 26,
29, 31) On that date, Plaintiff’s counsel (attorney Edward A. Wicklund) and

counsel for the Commissioner (AUSA Lisa G. Smoller) both appeared by

telephone.

      For the reasons stated on the record, Plaintiff’s motion (DE 23) is DENIED,

Defendant’s motion (DE 24) is GRANTED, and the decision of the Commissioner

of Social Security is AFFIRMED.

      IT IS SO ORDERED.


Dated: May 21, 2019                    s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 21, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         2
